Citation Nr: 0315243	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  94-31 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1956.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions entered in 
October 1992 and September 1993 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Board remanded such issues to the RO in March 
1997, and by its decision, dated in February 2000, the Board 
denied each of the issues in question.  An appeal followed to 
the United States Court of Appeals for Veterans Claims 
(Court), with the Court, by its July 2001 order, vacating the 
Board's decision of February 2000 and remanding the issues to 
the Board for further development and readjudication.  The 
Board subsequently sought and obtained additional procedural 
and evidentiary development of the issues on appeal under the 
provisions of 38 C.F.R. § 19.9(a)(2) (2002).  The case has 
since been returned to the undersigned for review.


FINDINGS OF FACT

1.  In-service trauma to the crown of the veteran's head in 
January 1955 resulted in the development of chronic 
disabilities consisting of headaches, vertigo with dizziness, 
loss of the sense of smell, intermittent numbness of the face 
and extremities, hearing loss, and tinnitus.

2.  It is likely that in-service acoustic trauma contributed 
to the onset of the veteran's hearing loss and tinnitus.

CONCLUSION OF LAW

Headaches, vertigo with dizziness, a loss of the sense of 
smell, intermittent numbness of the face and extremities, 
bilateral hearing loss, and tinnitus, as residuals of an in-
service injury to the veteran's head or the result of 
acoustic trauma, were incurred in service.  38 U.S.C.A. 
§§ 1110, 1113, 1131, 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326, 3.385 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefined and expanded the obligations of VA 
with respect to its duties to assist and notify claimants.  
As well, pertinent changes to the United States Code of 
Federal Regulations were made in response to the VCAA, 
including those to 38 C.F.R. §§ 3.102, 3.159, and 3.326(a).  
While the record reflects that the veteran was made aware of 
the changes brought about by passage of the VCAA through the 
RO's June 2002 letter to him, and that both the RO and the 
Board thereafter made multiple efforts to obtain pertinent 
records from VA and non-VA sources and to afford the veteran 
a VA medical evaluation, in light of the decisions made in 
this case the need for a close examination of the attempts 
made to comply with the newly established law and regulations 
relating to the VCAA is obviated with respect to some issues.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) is obviated.  
This is true notwithstanding  the decision in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) which invalidated 38 C.F.R. 
§ 19.9(a)(2), the authority by which the Board undertook 
development in this matter.  

Similarly, as to some issues, because the evidence on file is 
sufficient to grant the benefits sought on appeal, there is 
no need to ascertain, pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), whether in fact all of the development 
actions sought by the Board through its prior remand and 
development memoranda have been satisfied.  As well, in light 
of some of the decisions made in this case, the veteran will 
not be afforded a new hearing to address issues where the 
Board is able to favorably act despite the fact that the 
Veterans Law Judge who previously held a hearing in this case 
is no longer available.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); see 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

When a disease is not initially manifested during service, 
"direct" service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred or aggravated during the veteran's service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Hensley v. 
Brown, 5 Vet. App. 155, 158 (1993).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record does not indicate, nor does the veteran so 
contend, that he engaged in combat with the enemy during his 
period of military service.  As such, the provisions of 
38 U.S.C.A. § 1154 (West 2002) are not for application in 
this matter.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 (2000).  

It is the veteran's primary contention that a head injury in 
service led to the onset of headaches, stiffness of the neck, 
facial numbness, cervical and lumbar pathology, leg problems 
manifested by pain and weakness, vertigo, dizziness, and 
urinary tract problems.  In written and oral testimony, 
including that offered at RO and Board hearings conducted 
from 1993 to 1999, he has asserted that his most, if not all, 
of his many problems began immediately following in-service 
trauma to his head in 1955 and that they have persisted 
continuously since that time.  

Service medical records show that the veteran was rendered 
unconscious for two to three minutes after he was struck on 
the crown of his head on January 16, 1955.  When he regained 
consciousness, he was dizzy, his gait was staggering, and he 
had a hesitation of speech.  Following a restless night, 
during which he reportedly felt as though he was going to 
fall from his cot, he was admitted to a hospital facility for 
observation and testing.  At that time, the veteran 
complained that noise was distracting, especially vibration, 
and that he felt as though his head was going to split open.  
He also reported that light hurt his eyes and made him dizzy.  

On hospital examination, there was no external evidence of 
any scalp injury, laceration, or hematoma.  Extraocular 
movements were normal and his sclerae were clear, but his 
pupil reaction to light on fundoscopic examination was not 
satisfactory.  His eardrums were clear; there was no evidence 
of blood.  His hearing was normal.  The veteran's neck was 
supple with no masses.  Reflexes in all extremities, 
including tendon jerks, were intact and normal.  Motor power 
and sensation were intact.  His gait was staggering; the 
Babinski's sign was negative, bilaterally.  Cranial nerves 
showed dizziness with walking.  His sense of smell was not 
evaluated.  The examiner noted that the veteran had severe 
vertigo.  Following his admission to the hospital, gradual 
improvement was noted and his vertigo decreased.  Pertinent 
records indicate that the veteran's improvement beyond that 
point was so remarkable such that an attending physician 
opined that the probable diagnosis was hysteria.  The veteran 
was discharged to duty on the third hospital day with a 
diagnosis of a conversion reaction with photophobia and 
vertigo manifestations.  

From May 1955 to January 1956, the veteran sought medical 
assistance for complaints of bilateral knee pain, sometimes 
radiating into his feet, and cramps in his knees.  Treatment 
records in May and June 1955 indicate that the veteran's knee 
pain was secondary to pes planus and that he was fitted with 
arch supports.  When seen in July 1955, he reported that he 
had suffered with pain and buckling in his knees for several 
months, but denied any history of injury or locking.  
Treatment for headaches is shown in August 1955.  Also in 
August 1955, the veteran underwent an arthrotomy of the right 
knee with excision of hypermobile cartilage.

The veteran's separation examination was negative for 
complaints or abnormalities referable to any residuals of a 
head injury, inclusive of neurological or ear problems, such 
as hearing loss or tinnitus.  The veteran's head, neck, ears, 
genitourinary system, upper and lower extremities (except for 
a right knee surgical scar with some weakness), and spine 
were all normal.  His hearing acuity for whispered voice was 
15/15, bilaterally.  

On a VA examination in September 1957, the veteran reported 
bilateral knee pain.  He made no mention of any neurological 
problems involving his upper or lower extremities, or any 
problems relating to his spine, urinary tract, or ears, 
including hearing loss or tinnitus.  The examiner noted that 
the veteran reported intermittent headaches since a head 
injury in service.  Examination showed the ears were normal, 
with hearing acuity of 15/15, bilaterally.  His gait and 
carriage were normal and his posture was erect.  His 
genitourinary system was normal, and there were no identified 
neurological abnormalities.  The diagnoses were postoperative 
residuals of an internal derangement of the right knee and 
pes planus.  

By rating action in October 1957, service connection was 
established for postoperative residuals of a ruptured medial 
meniscus of the right knee.  

In December 1959, the veteran was treated at the North 
Carolina Memorial Hospital for evaluation of complaints of 
burning in the ears that had persisted over a two-week period 
following the use of firearms.  Intermittent tinnitus and 
perceptive hearing loss were noted.  Audiograms which were 
not interpreted were obtained, with there being a significant 
decibel loss of both ears at 4000 Hertz.  

The record reflects that, in late 1989, the veteran sustained 
an industrial injury to the left shoulder, with there being 
persistent discomfort at the insertion of the left deltoid 
following such injury.  He was treated conservatively at 
first and later referred for additional care, with entry of 
an alternative diagnosis of a chronic deltoid strain versus 
cervical radiculopathy by the attending specialists.  His 
private treating physician offered pertinent diagnoses of a 
kidney stone by history and possible cervical radiculopathy 
in June 1990.  

Other medical care is shown during 1990 for evaluation of the 
veteran's complaints of pain and numbness in his left 
shoulder with radiation to the hand and extending up into his 
neck.  An electromyogram (EMG) in May 1990 disclosed sensory 
ulnar neuropathy but no evidence of radiculopathy.  
Myleography was attempted during a private hospitalization in 
October 1990, at which time there was noted to be a ten-month 
history of left upper extremity pain following an industrial 
accident.  The myelogram and post-myelogram computerized 
tomography (CT) scan showed a rather subtle defect at C5/6 on 
the left that might be compressing the nerve root at that 
level.  This defect was clearly not a disc rupture but 
probably was a bone spur.  There was also a bone spur at C6/7 
that was not causing any neural compression.  The examiner 
indicated that this was almost certainly related to a 
previous problem.  The physician also indicated that the bone 
spur antedated his injury, but that it was conceivable that 
his injury resulted in an injury to the nerve root because of 
the bone spurs and that the veteran had not recovered because 
of the bone spur.  

Much medical treatment was received by the veteran from VA 
and non-VA sources, beginning in December 1991 for a lesion 
on his left upper extremity, later diagnosed as a 
fibrohistiosarcoma.  A progress noted in June 1992 indicated 
that he complained of left arm and neck pain since an 
industrial accident in December 1989.  When seen by VA on an 
outpatient basis in June 1992, the veteran reported a history 
of tinnitus and hearing loss since the 1950s; he also 
reported the presence of vertigo.  The report indicated that 
the veteran's ear canals and tympanic membranes were normal, 
and that he was referred for an audiogram.  

On a VA authorized audiological evaluation in April 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
45
75
95
LEFT
5
5
25
70
90

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 percent in the left ear.  
Speech discrimination was good and his tympanograms were 
within normal limits.  The examiner concluded that the 
veteran had bilateral sensorineural hearing loss.  

A letter from the veteran's ex-wife, received in March 1994, 
indicates that the veteran had surgery on his right knee 
during their first year of marriage, and that he continued to 
have pain and weakness in his legs and/or lower extremities 
that he believed were caused by the surgery.  She also 
indicated that the veteran complained of headaches and being 
tired after his release from active service.  

Copies of a CT brain scan in October 1993 and a cervical 
myelogram of November 1993 were associated with the claims 
file in March 1994.  The brain scan showed a small area in 
the left frontal region where the brain was separated from 
the inner surface of the skull within which there was a 
slight increased density.  This did not appear to be fresh 
blood and was more likely a subdural hematoma which was not 
fresh.  The radiologist indicated that there was no change in 
the appearance between the noncontrast and the contrast 
study.  No other abnormality was identified.  

The cervical myelogram revealed anterior compression of the 
dural sac at C5/6 and C6/7 by posterior osteophytes.  There 
were no abnormalities or defects of the spinal cord.  There 
was nerve root compression at the C5/6 level on the left seen 
by spot film and by CT scan.  This was on the basis of neural 
foraminal narrowing secondary to degenerative changes.  There 
was neural foraminal narrowing at C4/5 on the left and 
bilateral at C5/6, C6/7, and C7/T1.  The impressions were 
significant degenerative disc and joint disease at C5/6 and 
C6/7 with compression of the C5/6 nerve root on the left.  

A copy of a private magnetic resonance imaging (MRI) of the 
cervical spine in January 1994 showed mild changes of 
spondylosis without cord compression or central canal 
stenosis at the C6-7 level.  Mild hypertrophic degenerative 
Luschka joints at the C6-C7 level were noted, bilaterally.  
There was no evidence of central or lateral soft disc 
herniation.  No other significant abnormalities or 
degenerative changes were noted.  

VA progress notes from 1993 to 1994 show treatment for a 
number of complaints, including pain and weakness in his left 
upper extremity and both lower extremities, cervical pain, 
and occasional low back pain.  The diagnoses included 
degenerative joint disease of the left knee and cervical and 
lumbar spine.  

The veteran was admitted to a VA medical facility for a 
myelogram and CT scan of the lumbar spine in April 1994.  The 
veteran reported severe low back pain with burning pain into 
his lower extremities and feet.  He complained of bilateral 
lower extremity weakness, but denied upper extremity 
weakness, as well as bowel and bladder difficulties.  CT, 
myelogram and EMG studies were all essentially normal, except 
for some mild decrease in filling of the left L5 and S1 nerve 
root.  

VA progress notes from 1993 to 1997 identify treatment for 
various problems primarily involving pain in his cervical and 
lumbar spine with associated neurological symptoms in his 
lower extremities.  A progress note in March 1994 noted a 
history of kidney stones.  In July 1994, the veteran 
complained of genitourinary problems, including burning on 
urination, dribbling, and frequency with small volume.  The 
veteran also had a history of a cystoscopic stone removal, 
and a urinary tract infection (UTI).  The assessment included 
UTI/prostatism.  

An interim summary in March 1996 noted a history of kidney 
stones for many years, but no problem in the last year or so.  
The report also noted a history of head trauma, and treatment 
for chronic back and leg pain, as well as cervical spine 
problems.  It was noted that vascular studies of the 
veteran's lower extremities in 1995 showed excellent blood 
flow with no evidence of vascular insufficiency.  An April 
1996 assessment included proximal muscle weakness with signs 
of paresthesias, probably due to neuropathy, questionable if 
the low back was related.  The examiner noted that the 
veteran had an extensive work-up without any significant 
disease identified, and that he was being referred for 
physical therapy and strengthening.  

A VA neurological examination was conducted in June 1997.  At 
that time, the examiner noted that he did not have the 
veteran's claims file to review; however, in an addendum 
report in July 1997, the examiner indicated that he had 
received and reviewed the claims file.  No sign of organic 
mental dysfunction or evidence of a focal or lateralized 
neurologic disturbance was shown on objective evaluation.  
The examiner concluded that there was no evidence of any 
clinical residual from the veteran's head injury in 1955.  He 
noted that the veteran probably had a post concussive 
syndrome which was misdiagnosed as a conversion reaction in 
service, and that his subsequent neurosis may have impacted 
the severity of his post concussive symptoms and misled the 
physician working his case.  It was further opined that the 
veteran's cervical osteoarthritis was not related to his old 
head injury and was more likely related to old age than 
anything else.  

In his July 1997 addendum, the examiner noted that clinical 
research clearly showed that patients who persisted with 
symptoms similar to a post concussive syndrome beyond 60 days 
after head trauma had more emotional and neurotic involvement 
than could be explained on the basis of any organic injury to 
the brain.  As to the veteran's cervical spondylosis, the 
examiner stated that there was no evidence that head trauma 
induced or aggravated cervical spondylosis.  Furthermore, 
there was no evidence that the veteran's cervical spondylosis 
had caused any impairment in his central nervous system.  He 
noted that diagnostic studies of the veteran's brain and 
spinal cord were consistently normal.  The veteran's cervical 
spondylosis was found to be confined to the bone and was not 
compressing the spinal cord or any nerve roots.  The examiner 
concluded that there was no evidence of any organic damage to 
the veteran's nervous system.  

The veteran was seen by a private physician, R. Mixco, M.D., 
on two occasions in September 1997.  The first report, 
received in October 1997, included a narrative history of the 
veteran's head injury and symptoms in service, and noted that 
the veteran had developed several problems since the time of 
the injury, including frequent headaches occurring at least 
once or twice a week, memory and concentration difficulties, 
intermittent facial numbness, neck pain, restriction of 
movement of his head to the right, and shooting pains in both 
legs.  A CT brain scan in October 1993 was noted to be 
positive for a small area of separation of the brain from the 
inner surface of the skull and a chronic subdural hematoma 
that could very well be related to the trauma experienced in 
1955.  

The second report included the findings and impressions from 
Dr. Mixco's examination.  Based thereon, he concluded that 
the veteran presented with symptoms which were compatible 
with a post concussion syndrome that had been present for 
many years.  He opined that the initial diagnosis of hysteria 
was wrong and that the CT scan of the veteran's brain in 1993 
confirmed the presence of a chronic subdural hematoma which 
was likely secondary to the 1955 accident.  He noted that the 
presence of subdural hematoma would clearly explain the 
veteran's headaches, facial numbness and intermittent 
dizziness, as well as his difficulty with balance.  Dr. Mixco 
opined that the veteran's cervical and lumbar pain, 
especially the low back pain, and his difficulty walking and 
balancing, were all related to the head injury in service.  
He further found that the osteoarthritic changes in the 
cervical and lumbar spine were, in part, related to the aging 
process, but might also be secondary to the trauma sustained 
in service.  He also opined that it was possible that the 
veteran's complaints of urinary control could be a long term 
effect of the in-service head injury, but that it was also 
possible that they were secondary to an enlarged prostate.  

On the occasion of a VA orthopedic examination in August 
1998, the veteran reported that, while in service, he had 
been struck on the head by a steel beam and was rendered 
unconscious.  The veteran reported that he was unable to 
march when he was released from the hospital, and that he had 
no coordination and lacked motor strength.  He reported 
chronic weakness in his lower extremities since the injury in 
service and recurring numbness from his elbows to his hand, 
bilaterally.  The examiner noted that the veteran was a poor 
historian.  

Based on findings from examination and testing, as well as a 
review of the claims folder, the VA examiner concluded  that 
the veteran's contention that his head injury in service more 
than 40 years ago led to spinal cord pathology was 
inconsistent.  The examiner indicated that the veteran could 
possibly have an associated post-traumatic osteoarthrosis of 
the cervical spine which would cause him some slight neck 
pain; however, such was not his main complaint.  The main 
complaint was noted to be bilateral upper extremity 
dysesthesia and bilateral lower extremity weakness which, on 
physical examination, did not corroborate with one another.  
Furthermore, there was no evidence of myelopathy or spinal 
cord disorder and the examiner noted that, if the veteran had 
signs of an upper cord lesion, one would expect to see either 
some hyperreflexia and/or a Hoffmann's or clonus sign 
indicative of an upper motor neuron disturbance.  Without any 
gait disturbance, myelopathy or other cord compression was 
found to be unlikely.  The examiner noted that, while a 
CT/myelogram of the cervical spine in 1992 showed some slight 
osteophytes formed at the C5-7 areas, there was no central 
cord compression.  He noted that all of these were consistent 
with degenerative changes in the cervical spine, but that 
there was no physical evidence of organic damage to the 
veteran's central nervous system.  

Further VA examinations of the veteran were requested by the 
Board in February 2002.  An audiogram in February 2003 
revealed findings identifying diminished hearing acuity 
meeting the requirements of 38 C.F.R. § 3.385 and yielding a 
diagnosis of a bilateral, mild to profound sensorineural 
hearing loss.  The veteran's complaint of bilateral, constant 
tinnitus was also set forth.  Further evaluation of the 
veteran's ears by a physician in February 2003 culminated in 
entry of a diagnosis of bilateral sensorineural hearing loss, 
with tinnitus versus vertigo.  In the physician's opinion, it 
was as likely as not that the veteran's in-service trauma to 
his head, along with noise exposure, led to his hearing loss 
and tinnitus.  

A VA neurological examination was also performed in February 
2003, findings from which led to entry of a diagnosis of a 
head injury in 1955 with chronic diffuse headaches and neck 
aches for 48 years, with borderline Romberg's sign, inability 
to jog, lower extremity hyperreflexia, but normal sensation, 
muscle bulk, and strength.  Clarification with respect to the 
neurologist's opinion was thereafter sought, and in an April 
2003 addendum the neurologist opined that the veteran's 
headaches, vertigo, dizziness, loss of smell, intermittent 
numbness of the face and extremities, hearing loss, and 
tinnitus were the result of a head injury and subdural 
hematoma occurring in 1955.  There was noted to be minimal, 
if any, findings to support any theory that the veteran's 
urinary flow problems, bone spurs on C6-7, or injury to the 
spinal cord might have resulted from the 1955 head injury.  

In light of the foregoing, it is determined that there is 
evidence both for and against the veteran's claims for 
service connection which the undersigned finds to be in 
relative equipoise both as to its quantity and persuasiveness 
as to the veteran's headaches, vertigo, dizziness, loss of 
the sense of smell, intermittent numbness of the face and 
extremities, bilateral hearing loss, and tinnitus.  The 
evidence favorable to the veteran primarily indicates that 
the foregoing entities are residuals of in-service head 
trauma, although there is also probative evidence that in-
service acoustic trauma, in combination, with the head 
trauma, led to the onset of his bilateral hearing loss and 
tinnitus.  To that extent, the benefits sought on appeal are 
granted.  




ORDER


Service connection for bilateral defective hearing is 
granted.  Service connection for bilateral tinnitus is 
granted.  Service-connection for residuals of a head injury, 
manifested exclusively by headaches, vertigo, dizziness, loss 
of the sense of smell, and intermittent numbness of the face 
and extremities, is granted.


REMAND


In 2002 and 2003 the Board ordered further development in 
this case without remanding the matter to the RO.  This 
development was sought pursuant to 38 C.F.R. § 19.9(a)(2).  
On May 1, 2003, 38 C.F.R. § 19.9(a)(2) was invalided by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Much additional evidence, to include the February 2003 and 
April 2003 addendum reports have been added to the record as 
a result of the actions undertaken by the Board's evidence 
development unit.  Such evidence, in combination with that 
already on file, must be reviewed by the RO in the absence of 
a written waiver from the appellant.  As the veteran has not 
waived in writing the RO's  review of this evidence, a remand 
is required on the remaining inextricably intertwined issues 
of entitlement to service connection for urinary problems, 
stiffness of the neck, various pathology of the cervical and 
lumbar spine, or leg problems manifested by pain and 
weakness, due to in-service head trauma.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran indicate whether he desires a new 
hearing before a Veterans Law Judge in 
light of the fact that the Judge who 
previously held a hearing in this case is 
no longer available to enter a decision.

2.  Thereafter, if the veteran waives his 
right to a new hearing, the RO should 
readjudicate the issue of entitlement to 
service connection for urinary problems, 
neck stiffness, various pathology of the 
cervical and lumbar spine, and leg 
problems manifested by pain and weakness 
secondary to in-service head trauma.  Any 
decision must consider all of the 
evidence on file and all governing legal 
authority.  If the benefits sought on 
appeal continue to be denied, the RO must 
furnish to the veteran and his attorney 
an appropriate supplemental statement of 
the case.  They should then be afforded a 
reasonable period in which to respond 
before the record is returned to the 
Board for further review.  Careful 
attention by the RO to full compliance 
with the provisions of the VCAA and the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) is mandatory.  

The purpose of this REMAND is to afford due process.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




 

